 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ZAIID WALKER,                                     Case No. 1:18-cv-00962-AWI-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       REQUEST FOR DISMISSAL OF ACTION
13          v.
                                                       (ECF No. 18)
14   IBARRA, et al.,
15                      Defendants.
16

17          Plaintiff Zaiid Walker (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983.

19          On August 5, 2019, Plaintiff filed a request for the Court to dismiss this complaint without

20   prejudice. (ECF No. 18.)

21           “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his

22   action prior to service by the defendant of an answer or a motion for summary judgment.”

23   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

25   court order is required, the parties are left as though no action had been brought, the defendant

26   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

27   defendant has been served in this action and no defendant has filed an answer or motion for

28   summary judgment.
                                                      1
 1          Accordingly, this action is terminated by operation of law without further order from the

 2   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 3   motions and deadlines, and close this case.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 7, 2019                            /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
